Citation Nr: 0120738	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-37 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date prior to 9 March 2000 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities 
(T/R).

2. Entitlement to an increased rating for a dysthymic 
disorder, currently evaluated as 50% disabling.

3. Entitlement to a rating in excess of 30% for a dysthymic 
disorder prior to           9 March 2000.

4. Entitlement to a compensable rating for azoospermia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a VA psychologist


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.  This appeal originally arose from an October 
1994 rating action that denied a T/R, and an April 1995 
rating action that granted service connection for anxiety and 
depression and assigned a 10% rating from December 1993, and 
for azoospermia and assigned a noncompensable rating from 
November 1993; the veteran appealed the 10% and 0% ratings as 
inadequate.  The April 1995 rating action also found the 
veteran entitled to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
from November 1993 on account of the loss of use of a 
creative organ. 

In March 1996, the veteran, his wife, and a VA psychologist 
testified at a hearing on appeal before a hearing officer at 
the RO.  

By rating action of June 1996, the RO increased the rating of 
the veteran's anxiety and depression to 30% from December 
1993; the veteran appealed the 30% rating as inadequate.  By 
rating action of April 2000, the RO changed the description 
of the veteran's service-connected psychiatric disorder to a 
dysthymic disorder and increased its rating to 50% from 9 
March 2000; the veteran appeals the 50% rating as inadequate.  
The matter of a rating in excess of 30% for the dysthymic 
disorder prior to 9 March 2000 also remains for appellate 
consideration.  The RO also granted a T/R from 9 March 2000; 
the veteran appeals the effective date of the grant of the 
T/R, claiming an effective date of September 1994, when he 
first filed a claim for that benefit.

In May 2001, the veteran and his wife testified at a hearing 
on appeal before the undersigned Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligation of the VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supercedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. 6 November 2000) (per curiam Order), that had held 
that the VA cannot assist in the development of a claim that 
is not well-grounded.  This change in the law is applicable 
to all claims filed on and after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  In an effort to 
assist the RO, the Board has reviewed the claims folder and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

With respect to the issue of an increased rating for 
azoospermia, the Board notes that, by rating action of April 
1995, the veteran was service connected for this disorder as 
secondary to chemotherapy for his service-connected nodular 
non-Hodgkin's lymphoma.  In his Substantive Appeal which was 
received in October 1995, the veteran stated that both testes 
had been shrinking in size.  Somewhat small testicles were 
clinically found on VA examination of 10 March 2000.  In 
written argument of November 2000, the veteran's 
representative raised the question of whether the veteran's 
testicles were becoming smaller due to atrophy, noting that 
if a medical determination was made to that effect, and it 
was found to be etiologically related to the chemotherapy for 
the service-connected lymphoma, he would be entitled to a 20% 
rating under 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000), 
for such additional disease entity.  The representative has 
requested that this case be remanded for a medical 
determination of the nature and etiology of the veteran's 
reported shrinking testes.  The Board concurs that further 
medical development of this inextricably-intertwined matter, 
to include a VA genitourinary examination, is necessary prior 
to an appellate decision on the issue of a compensable rating 
for azoospermia.

Of record is a copy of a May 1994 decision of the Social 
Security Administration (SSA) awarding disability benefits to 
the veteran from August 1986.  In Masors v. Derwinski, 2 Vet. 
App. 181 (1992), the Court held that the duty to assist a 
veteran under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) includes an obligation to obtain the records 
underpinning an SSA decision awarding him disability 
benefits.  Subsequently, the Court held that the SSA records 
must be given appropriate weight and consideration in 
determining whether to award or deny a T/R.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  While perhaps not 
binding, SSA records must be considered along with other 
evidence in determining whether a veteran is unfit for 
employment.  Washington v. Derwinski, 1 Vet. App. 459 (1991).  
However, the underlying medical records upon which the SSA 
award was based are not associated with the claims folder, 
and the Board finds that they must be obtained prior to an 
appellate decision in this case.

The Board notes that the VA schedular criteria for rating 
mental disorders were revised on 7 November 1996.  The Court 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas.  As the RO has not considered the claim for a rating 
in excess of 50% for a dysthymic disorder under the old 
rating criteria in effect prior to 7 November 1996, or the 
claim for a rating in excess of 30% for a dysthymic disorder 
prior to 9 March 2000 under both the new and old rating 
criteria, the Board finds that the veteran should be afforded 
a new VA psychiatric examination with consideration of the 
both the new and old rating criteria with respect to the 
claim for a rating in excess of 50%, and that the RO should 
thereafter adjudicate that claim as well as the claim for a 
rating in excess of 30% for a dysthymic disorder prior to 9 
March 2000 with consideration of both rating criteria.  This 
case is REMANDED to the RO for the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that all new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001) are fully 
complied with and satisfied.

2. The RO should obtain and associate 
with the claims folder copies of all 
records of inpatient and outpatient 
treatment of the veteran, in 
particular regular outpatient mental 
hygiene clinical follow-up 
evaluations, from 1994 to the present 
time at the Dorn VA Medical Center, 
Columbia, South Carolina.  The RO 
should ensure that the complete record 
of the veteran's psychiatric treatment 
has been obtained.

3. The RO should contact the veteran and 
request him to sign and submit 
appropriate forms authorizing the 
release to the VA of all records of 
his medical treatment at the Baptist 
Medical Center, Treatment & Technology 
Cancer Institute, Taylor at Marion 
Street, Columbia, South Carolina 
29220, and by Robert E. Smith, Jr., 
M.D., South Carolina Oncology 
Associates, P.A., 1301 Taylor Street, 
Suite 1-A, Columbia, South Carolina 
29201.  Thereafter, the RO should 
contact those medical providers and 
request them to furnish copies of all 
records of treatment of the veteran 
from 1994 to the present time, 
particularly inpatient and outpatient 
records of treatment including 
chemotherapy and radiation therapy 
pertaining to recurrent nodular non-
Hodgkin's lymphoma in 1994 and 1996.  
All responses from the medical 
providers, and all records obtained 
should be associated with the claims 
folder.

4. The RO should contact the SSA and 
request copies of all medical records 
upon which the May 1994 decision 
awarding the veteran disability 
benefits was based.  All records 
obtained should be associated with the 
claims folder.

5. After the abovementioned records have 
been obtained, the RO should afford 
the veteran a special VA genitourinary 
examination to determine the nature 
and extent of his testicular 
disability as a result of chemotherapy 
for his service-connected nodular non-
Hodgkin's lymphoma.  The claims folder 
and a copy of this Remand Order must 
be furnished to the examining 
physician prior to the examination for 
review of the veteran's medical 
history, and the examiner must state 
for the record that such review has 
been accomplished.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  
Inasmuch as the veteran is currently 
service-connected for azoospermia as a 
result of chemotherapy, somewhat small 
testicles were clinically found on VA 
examination of 10 March 2000, and it 
has been postulated that the veteran 
may suffer from complete atrophy of 
both testes as a result of that 
chemotherapy, the VA examiner should 
render opinions for the record as to 
(a) whether the veteran has complete 
atrophy of one or both testes, and if 
so, (b) whether it is at least as 
likely as not that such atrophy is a 
residual of chemotherapy for his 
service-connected nodular non-
Hodgkin's lymphoma.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly 
set forth.

6. The veteran should be afforded a 
special VA psychiatric examination to 
determine the current degree of 
severity of his service-connected 
dysthymic disorder.  The claims folder 
and a copy of this Remand Order must 
be furnished to the examining 
physician prior to the examination for 
review of the veteran's psychiatric 
and employment history, and the 
examiner must state for the record 
that such review has been 
accomplished.  Such tests as the 
examining physician deems necessary 
should be performed.  All psychiatric 
clinical findings should be reported 
in detail.  The examiner must be 
furnished a copy of the old criteria 
for rating mental disorders (38 C.F.R. 
§ 4.132, as in effect prior to      7 
November 1996) and must render an 
opinion for the record as to the 
degree to which those specific 
symptoms and findings impair the 
veteran socially and industrially (see 
Massey v. Brown, 7 Vet. App. 204 
(1994)), specifically commenting as to 
whether his dysthymic disorder is 
productive of mild, definite, 
considerable, or severe social and 
industrial impairment, or is totally 
incapacitating, resulting in his 
virtual isolation in the community 
and/or demonstrable inability to 
obtain or retain employment.  He 
should also be furnished a copy of the 
revised criteria for rating mental 
disorders (38 C.F.R. § 4.130, 
effective on and after                  
7 November 1996) and, on examination 
of the veteran, comment as to the 
presence or absence of each symptom 
and clinical finding specified therein 
for ratings from 0% to 100%, and if 
present, the frequency/degree of 
severity thereof.

7. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
abovementioned development has been 
completed, including all notification 
and development required by the VCAA, 
and the rendering of the specific 
medical comments and opinions on 
examinations of the veteran.

8. Thereafter, the RO should adjudicate 
the inextricably-intertwined issue of 
whether any testicular atrophy is due 
to the service-connected non-Hodgkin's 
lymphoma or chemotherapy for treatment 
thereof.  The RO should also 
adjudicate the issues of a rating in 
excess of the currently-assigned 50% 
for a dysthymic disorder, and a rating 
in excess of 30% for a dysthymic 
disorder prior to    9 March 2000.  In 
adjudicating the latter 2 issues 
pertaining to the psychiatric 
disability, the RO should consider 
whether an increased rating is 
warranted under either (a) the VA 
Schedule for Rating Mental Disorders 
(38 C.F.R. § 4.132, as in effect prior 
to 7 November 1996), or (b) the 
revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130, 
effective on and after                  
7 November 1996), whichever is more 
favorable to the veteran (see Karnas) 
- with the caveat that VAOPGCPREC 3-
2000 prohibits assignment of a 
percentage disability rating for a 
psychiatric disorder under provisions 
of the revised VA General Rating 
Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective on and 
after 7 November 1996) prior to     7 
November 1996, the effective date of 
the revised rating criteria.

9. After the adjudication of the above 
issues has been completed, the RO 
should next proceed to adjudicate the 
issue of an effective date prior to 9 
March 2000 for a T/R.  

10.  If the veteran's claims have not 
been granted, he and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case that contains all applicable 
VA laws, regulations, and rating 
criteria. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


